— Judgment unanimously affirmed. Memorandum: Defendant was convicted, following a jury trial, of robbery in the first degree while being intentionally aided by others actually present (Penal Law § 160.15 [3]; § 20.00) and criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]). Viewing the evidence in the light most favorable to the prosecution, as we must (see, People v Contes, 60 NY2d 620, 621), we conclude that the evidence was sufficient to establish that defendant intentionally aided in the commission of the theft of a wallet and that he shared his companions’ larcenous intent. Although this incident started out as an assault, during the course of the melee, defendant’s companions seized upon the opportunity to steal the victim’s wallet. After the wallet was stolen, defendant continued to struggle with the victim and prevented him from pursuing the other two men who took off with his wallet. In our view, the theft of the wallet was "the culmination of a continuum of events in which [defendant] participated and continued to participate” after it was clear that his two companions were acting with larcenous intent in stealing the victim’s wallet and fleeing the scene (People v Bosque, 78 AD2d 986, lv denied 52 NY2d 901, cert denied 451 US 992; see, People v Taylor, 131 AD2d 922, 923, lv denied 70 NY2d 755). Thus, it was reasonable for the jury to conclude that it was equally the purpose of defendant to steal the victim’s wallet.
We have reviewed defendant’s other arguments and find that they are without merit. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Robbery, 1st Degree.) *1073Present — Callahan, J. P., Boomer, Pine, Lawton and Boehm, JJ.